DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 7-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sims (US 2013/0019611 – provided by Applicant in the IDS) in view of Woods (US 2010/0199687 – provided by Applicant in the IDS) and Datta (US 2011/0073292 – provided by Applicant in the IDS).

Regarding claim 1, Sims teaches a control unit for regulating fluid temperature (Title, Abstract) in a hydraulic circuit (see circuit in Fig. 1), comprising: 
a housing (46, Fig. 1); 
a liquid reservoir for containing a liquid inside the housing (62, Fig. 5, paragraph [0086]), and comprising a liquid outlet and a liquid return (see 80, Fig. 5, paragraph [0068], 70, Fig. 5, paragraph [0080], 72, Fig. 5, paragraph [0080]); 
a conduit assembly extending from the liquid outlet to the liquid return (58, 60, Fig. 4, paragraph [0085]); 
at least one pump adapted for moving the liquid through the conduit assembly within the hydraulic circuit (64, Fig. 4, paragraph [0085]); 
a heat exchanger in communication with the liquid reservoir (50, Fig. 5, paragraph [0073]), 
wherein the heat exchanger includes a first heat sink (50, paragraph [0073]) and a second heat sink, 
wherein the first heat sink includes a first plurality of fins (see Fig. 5);
a first cooling module located adjacent to the first heat sink (48, Fig. 5, paragraph [0073]). 
Sims does not teach
wherein the heat exchanger includes a second heat sink, and the second heat sink includes a second plurality of fins; a second cooling module located adjacent to the second heat sink;
wherein the first plurality of fins extends from the first heat sink into the liquid reservoir; 
wherein the second plurality of fins extends from the second heat sink into the liquid reservoir; and wherein the first cooling module functions to cool the first heat sink and wherein the second cooling module functions to cool the second heat sink.  
Woods teaches a temperature control device (see Woods, Title) that features a plurality of thermoelectric elements (see Woods, 220, Fig. 2) electrically interconnected with one another and are coupled between two heat exchangers (see Woods 240a and 240b, Fig. 2, see paragraph [0034]), where the heat exchangers are communicating with a fluid reservoir (see Woods, 250, Fig. 2), wherein the thermoelectric element have a first major surface that faces the first heat exchanger and a second major surface that faces the second heat exchanger (see Woods, Fig. 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims with a second heat exchanger and a thermoelectric cooling module that is located between a first and second heat exchanger, as taught by Woods, in order to aid in transferring thermal energy into or out of the thermoelectric device by increasing the amount of surface area over which thermoelectric device dissipates or absorbs thermal energy from the fluid (see Woods, paragraph [0034]).
Sims as modified does not teach: wherein the first plurality of fins extends from the first heat sink into the liquid reservoir; wherein the second plurality of fins extends from the second heat sink into the liquid reservoir.
Datta teaches a reservoir that is filled with fluid (see Datta, paragraph [0082], 1115, Fig. 11B) wherein the reservoir has fins which extend inside the liquid reservoir (see Datta, paragraph [0082], 1150, Fig. 11B). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims as modified, with the teaching of fins extending inside a liquid reservoir, as taught by Datta, in order increase the rate of heat transfer in the control unit.

Regarding claim 7, Sims as modified teaches the control unit of claim 1, wherein the conduit assembly comprises tubing extending from the liquid outlet downwards to the at least one pump (see connection between 64, 60, 58, Fig. 4, in Sims), tubing extending from the at least one pump to at least one heat tube (the conduits in Sims are defined as “heat tubes”), tubing extending from the at least one heat tube to an external connector of the control unit (connected via 62 in Fig. 4), tubing extending from the external connector of the control unit to the liquid return (see connections defined in claim 1 shown in Fig. 4 of Sims), and tubing extending from a connector of a temperature-conditioned article throughout the temperature-conditioned article and back to the connector of the temperature-conditioned article (see Fig. 4).  

Regarding claim 8, Sims as modified teaches the control unit of claim 1, wherein the first heat sink is metal and wherein the second heat sink is metal (Sims, paragraph [0075]).  

Regarding claim 9, Sims as modified teaches the control unit of claim 1, wherein the first plurality of fins is a plurality of spaced-apart planar fins extending perpendicularly outward from the first heat sink (Woods, Fig. 2), and wherein the second plurality of fins is a plurality of spaced-apart planar fins extending perpendicularly outward from the second heat sink (Woods, Fig. 2). 

Regarding claim 10, Sims as modified teaches the control unit of claim 1, further comprising at least one fan adapted for moving air away from the control unit (Woods, 100, Fig. 1A, see motivation to combine in claim 1).  

Regarding claim 11, Sims as modified teaches the control unit of claim 1, but does not teach that the liquid reservoir and the housing are constructed of anti-flammable Acrylonitrile Butadiene Styrene (ABS) or polypropylene. However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims as modified with liquid reservoir and the housing are constructed of anti-flammable Acrylonitrile Butadiene Styrene (ABS) or polypropylene, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Regarding claim 12, Sims as modified teaches the control unit of claim 1, further comprising a linear heat tube located outside of the reservoir and inside the housing, wherein the linear heat tube is in communication with the conduit assembly to heat liquid moving within the hydraulic circuit (Sims, Fig. 5).  

Regarding claim 13, Sims as modified teaches the control unit of claim 1, wherein a base of the first heat sink is planar, and wherein a base of the second heat sink is planar (Woods, Fig. 2).  

Regarding claim 14, Sims as modified teaches the control unit of claim 1, but does not teach that the first cooling module and/or the second cooling module comprises a Peltier chip. Woods teaches that presently available thermoelectric devices used for heating and cooling applications typically include an array of thermoelectric devices which operate in accordance with the Peliter effect (see Woods, paragraph [0003)]). It would have been obvious to one of ordinary skill in the art, prior to the effective, to provide Sims as modified with a Peltier chip, as Woods teaches that it is in accordance with the state of the art to apply the Peltier effect to heating and cooling applications which feature thermoelectric devices (see Woods, paragraph [0003)).

Regarding claim 15, Sims as modified teaches the control unit of claim 1, but does not teach that the conduit assembly is formed from a material comprising silicone. However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims as modified with the conduit assembly is formed from a material comprising silicone, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.   

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sims (US 2013/0019611 – provided by Applicant in the IDS) in view of Woods (US 2010/0199687 – provided by Applicant in the IDS).

Regarding claim 19, Sims teaches a control unit for regulating fluid temperature in a hydraulic circuit (Title, Abstract), comprising: 
a housing (46, Fig. 1); 
a liquid reservoir for containing a liquid inside the housing (62, Fig. 5, paragraph [0086]), and comprising a liquid outlet and a liquid return (see 80, Fig. 5, paragraph [0068], 70, Fig. 5, paragraph [0080], 72, Fig. 5, paragraph [0080]); 
a conduit assembly extending from the liquid outlet to the liquid return (58, 60, Fig. 4, paragraph [0085]); 
at least one pump adapted for moving the liquid through the conduit assembly within the hydraulic circuit (64, Fig. 4, paragraph [0085]); 
a heat exchanger in communication with the liquid reservoir (50, Fig. 5, paragraph [0073]), 
wherein the heat exchanger includes a first heat sink (see Fig. 5), wherein the first heat sink includes a first plurality of fins (Fig. 2) and;
a first cooling module located adjacent to the first heat sink a first cooling module located adjacent to the first heat sink (48, Fig. 5, paragraph [0073]) and;
wherein the first plurality of fins is a plurality of spaced-apart planar fins extending perpendicularly outward from the first heat sink (see Fig. 2), and 
wherein the conduit assembly comprises tubing extending from the liquid outlet to the at least one pump (see Fig. 2), 
tubing extending from the at least one pump to at least one heat tube, tubing extending from the at least one heat tube to an external connector of the control unit, tubing extending from the external connector of the control unit to the liquid return, (see Fig. 2) and 
tubing extending from a connector of a temperature-conditioned article throughout the temperature-conditioned article and back to the connector of the temperature-conditioned article (see Fig. 2).  
Sims does not teach:
wherein the heat exchanger includes a second heat sink which includes a second plurality of fins, the second plurality of fins is a plurality of spaced-apart planar fins extending perpendicularly outward from the second heat sink; and 
a second cooling module located adjacent to the second heat sink; 
Woods teaches a temperature control device (see Woods, Title) that features a plurality of thermoelectric elements (see Woods, 220, Fig. 2) electrically interconnected with one another and are coupled between two heat exchangers (see Woods 240a and 240b, Fig. 2, see paragraph [0034]), where the heat exchangers are communicating with a fluid reservoir (see Woods, 250, Fig. 2), wherein the thermoelectric element have a first major surface that faces the first heat exchanger and a second major surface that faces the second heat exchanger (see Woods, Fig. 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims with a second heat exchanger and a thermoelectric cooling module that is located between a first and second heat exchanger, as taught by Woods, in order to aid in transferring thermal energy into or out of the thermoelectric device by increasing the amount of surface area over which thermoelectric device dissipates or absorbs thermal energy from the fluid (see Woods, paragraph [0034]).

Allowable Subject Matter
Claims 16-18 are allowed.
Claims 2-6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Sims (US 2013/0019611) in view of Woods (US 2010/0199687) and Datta (US 2011/0073292).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
a second heat exchanger, wherein the second heat exchanger includes a first external heat sink including a first plurality of external fins and a second external heat sink including a second plurality of external fins.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763